DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Response to Amendment
This office action is in response to the amendment filed 12/23/2021.  As directed by the amendment, claims 1 and 34 have been amended. Claims 1, 2, 5, 7-12, 14, 15, and 26-41 are pending in the instant application.
Applicant has amended the drawings to address the previous objections thereto, which are hereby withdrawn.
Applicant has amended the claims to remove unsupported subject matter from the claims; the rejections of the claims under 35 USC 112(a)/first paragraph are withdrawn.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of Remarks filed 12/23/2021 (hereinafter “Remarks”) that Richitelli is not analogous prior art because it is a hair dryer hose, not a “medical tube,” and thus not from the same field of endeavor as the claimed invention.
The Examiner respectfully submits that Applicant has construed the field of endeavor of the claimed invention too narrowly. While the intended use of the claimed tube may be within the medical area, the field of endeavor of the instant apparatus claims is spirally reinforced tubes, because intended use carries limited weight in apparatus claims, and “medical” as recited in the instant preambles does not have any specific meaning as an adjective for a tube, as any tube can be used in a medical setting and thus constitute a “medical tube.” Therefore, Richitelli is in the field of endeavor of the claimed invention because it is concerned with a spirally reinforced tube just as the instant claims are and thus Richitelli qualifies as analogous art.

Applicant argues on page 9 of Remarks that Richitelli is not analogous prior art because it is not directed to Applicant’s problem of “how to create a medical tube for use with humidified breathing gases with the medical tube having a low/minimal resistance to flow while having good crush resistance,” admitting that Richitelli is intended “to provide a light highly flexible wire-reinforced conduit,” but arguing that the primary concern of Richitelli “was the aesthetics of the conduit.”


Applicant argues on pages 9-11 of Remarks that the combination of O’Connor and Richitelli is “not supported by a logical rationale” because O’Connor already describes one means (shrink-fit) for constructing the thin, light-weight, spirally-reinforced tube of the embodiment of O’Conner Fig. 3D, and includes other means for creating spirally-reinforced tubes (extrusion, sandwiching) and thus there is no need/it would not have been obvious to an artisan before the effective filing date of the claimed invention to utilize the method of Richitelli because “such a modification of O’Connor [would not] be useful or necessary given that all the rationales for the modification already were being achieved by the tubing of O’Connor.”   
The Examiner disagrees with Applicant’s conclusion, and asserts that, if anything, O’Connor’s disclosure of multiple forming methods demonstrates that O’Connor did not seek to require, or exclude, any particular forming method, that is, any known forming method would have been considered suitable/useful for forming the tubing disclosed by O’Connor. Indeed, Applicant’s arguments ignore where O’Connor [0494], as cited by Applicant on page 11 of Remarks, explicitly states that the tubular body “can be extruded or otherwise formed such that the wall is of a minimal thickness to reduce the weight of the tube” (emphasis added). As discussed in the rejection maintained below, Richitelli demonstrates a known forming method for spirally-reinforced tubes that provides a tubular body of minimal thickness, and one that is described as being particularly suitable for forming thin-walled, highly flexible transparent tubes, which is something that would have been obviously desirable in tubing for use in the medical environment as disclosed by O’Connor (see rejection below); therefore, the combination merely substitutes one known method (shrink-fitting) .

	
Claim Objections
Claims 26, 33 and 34 are objected to because of the following informalities:  
Claims 26 and 33, lines 1-2 of each claim, it appears that “the longitudinal distance between corresponding point on adjacent windings” could be phrased more succinctly and with more clear antecedent basis as “the pitch”
Regarding claim 34, it would make the claim easier to read if the different elements were given their own tab returns, e.g. “a lumen” of line 2, “the elongate film comprising an inwardly-biased profile” of line 5 and “the medical tube having a pitch” of line 9 starting on their own lines
Appropriate correction is required.

Claim Interpretation
In view of para [0083], “about” in the claims is understood to mean ±10%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 5, 10-12, 27, 28, 30-35, 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 2014/0000626 A1; hereinafter “O’Connor”) in view of Richitelli et al. (US 3,323,553; hereinafter “Richitelli”) and Forrester (US 2014/0130931 A1; hereinafter “Forrester”).
Regarding claim 1, O’Connor discloses a medical tube (medical tube 100) (Figs. 1 and 3D) configured to transport gases (para [0003]), the medical tube comprising:
an elongate film (tubular body 102) (which is a thin, flexible plastic, see e.g. para [0491], and thus comprehends a film) around an outside of a spirally wrapped elongate reinforcing member (internal form 110) (paras [0473-475]) such that the elongate reinforcing member is exposed to a lumen (lumen 107) defined by the elongate reinforcing member and the elongate film (Fig. 3D; paras [0470-475]), and the elongate film bonding with the elongate reinforcing member (para [0483]),
the elongate film comprising an inwardly biased profile between adjacent windings of the elongate reinforcing member such that the elongate film defines an arc length (the length of the drape of the film in the troughs) (Fig. 3D), the arc length being greater than a pitch of the elongate reinforcing member (the film drapes between the windings of the elongate reinforcing member and thus the arc length is necessarily greater than the pitch), and
wherein the pitch, measured when the medical tube is not subject to deformational strain, is between 1.8 mm and 3.0 mm plus or minus 10% (the internal form is a helically wound element having a pitch between adjacent turns of…about 2mm, or…about 1.9, or…about 1.8, or…about 1.7, para [0077]).
O’Connor is silent regarding wherein the film is spirally wrapped around the outside of the reinforcing member with two layers of the elongate film overlying the reinforcing member outside of the lumen. However, Richitelli demonstrates that it well known in the art of reinforced tubing before the effective filing date of the claimed invention for a reinforced tube (Fig. 1) to be formed using a film (strip 13) that is spirally wrapped (wire helix 10 is provided with a continuous wall covering 12 by being helically wrapped about with a single covering strip 13, col. 2, lines 29-31) around the outside of a spirally wrapped reinforcing member (wire helix 10) with two layers of the elongate film (first side portion 15 and second side portion 16) overlying the reinforcing member outside of the lumen (Fig. 1 and 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to form the tube of O’Connor by using the well-known method taught by Richitelli such that the film is spirally wrapped around the outside of the reinforcing member with two layers of the elongate film overlying the reinforcing member outside of the lumen, in order to use a standard method (i.e. one where the manufacturing equipment is readily available) to predictably produce the result of a reinforced tube, particularly one that is thin-walled and highly flexible and well adapted to being transparent (Richitelli col. 1), which would have been obviously desirable given the medical setting of O’Connor, where light weight and flexibility is necessarily for patient comfort, since the tube is suspended from the 
While O’Connor further discloses ranges for the pitch, reinforcing member diameter, film thickness and corrugation depth that are fully capable of providing for the arc length being short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent (see paras [0510-511] and [0520-521] and the discussion provided on pages 6-7 of the Office Action mailed 11/18/2019), O’Connor does not explicitly disclose or teach ensuring that the arc length is short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent, e.g. by providing, in combination with the pitch values above, a cross-sectional width of the elongate reinforcing member of between 0.8 mm and 1.5 mm plus or minus 10% (O’Connor’s cross-sectional width ranges are lower, about 0.05-0.3 mm (para [0038]), which is reflected in the depiction in Fig. 3D where the smaller diameter reinforcement member would not be large enough to keep the depicted arc length from protruding into the lumen past the innermost surface of the reinforcement member when the tube is bent). However, Forrester teaches that it was known in the art of reinforced breathing tubing before the effective filing date of the claimed invention to ensure that the arc length (the length of the radially inwardly extending portions 230 that define reverse folds 250) (Fig. 9) of an inwardly-biased film profile between adjacent windings (reinforcing coils 210) of a spirally wrapped reinforcing member (helix 220; para [0045]) is short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent/when the windings of the reinforcing member make (indirect) contact with one another (Fig. 9; ensuring that the folds 250…are located at a radial distance from the centerline of the hose 200 that is farther than are the inner diameters of the reinforcing coil 210 from the centerline, paras [0061-62]), by providing a cross-sectional width of the elongate reinforcing member that is large enough relative to the pitch and arc length to keep the arc length from protruding into the lumen past the innermost surface of the reinforcement member when the tube is bent, and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05. Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the diameter/width (and/or the pitch) of the reinforcement of O’Connor to be within the claimed ranges/in or above those of O’Connor (particularly in view of the diameter/width needing to be larger than that disclosed by O’Connor as discussed above) to arrive at the arc length being short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent as taught by Forrester (where larger values for the pitch and diameter/width overall would have been obvious to an artisan before the effective filing date of the claimed invention in order to producer larger tubing for adults versus the neonate tubing disclosed by O’Connor, see e.g. claims 31-32 discussion below, while still retaining the same degree of crush resistance, which is dependent on the ratio of 
Regarding claims 2, 27 and 28, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor further discloses wherein the elongate film is made of a breathable thermoplastic polyurethane material (tubular body formed from…a breathable thermoplastic polyurethane, para [0491]).
Regarding claim 5, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, but O’Connor in view of Richitelli and Forrester is silent wherein an average radial distance from a lowest point of the elongate film between corresponding points on adjacent windings of the elongate reinforcing member to the area of the elongate reinforcing member most inwardly facing the interior of the lumen, measured when the medical tube is not subject to deformational strain, is less than 0.2 mm. However, it has been held that where the general conditions of the claims are disclosed in the prior art, finding the optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05.II.A, such that given the relative dimensions of the lowest point of the film and reinforcing member depicted in Forrester Fig. 9 in view of the dimensions disclosed by O’Connor and 
Regarding claim 10, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor further discloses wherein the elongate reinforcing member comprises a circular cross section (Fig. 3D).
Regarding claim 11, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor further discloses wherein windings of the elongate reinforcing member are configured to roll or lean sideways in response to an applied compressive force (since the reinforcing member is spirally wound as discussed above, and the film is a thin, flexible thermoplastic material as discussed above, the reinforcing member of O’Connor is configured to perform as claimed because when a compressive force is applied, the windings will lean or roll in the direction of their winding because they are angled with respect to a compressive force and will thus distribute the force along the angle).
Regarding claim 12, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 11, wherein O’Connor further discloses wherein the medical tube is configured to maintain a gases flow while the compressive force is applied (para [0481]; wherein the tube of O’Connor is configured to perform as .
Regarding claim 30, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor further discloses wherein a diameter of the tube is between 1 mm and 16 mm (about 1.6 mm to about…5 mm, para [0509]).
Regarding claims 31 and 32, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 30, wherein O’Connor further teaches utilizing the tubing for adult applications (para [0507]), and O’Connor further discloses that typical breathing tube sizes that cover adult applications are between 10-25 mm (para [0006]), but O’Connor does not explicitly disclose wherein the diameter of the tube is between 7 and 9 mm, or between 14 and 16 mm. However, optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and it would have been obvious to an artisan before the effective filing date of the claimed invention for the diameter of the tube of O’Connor to be between 7-9 mm or 14-16 mm as taught by O’Connor, in order to provide the expected result of a breathing tube suitable for a smaller adult and larger adult, respectively.
Regarding claim 33, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor in view of Forrester further discloses/teaches wherein the longitudinal distance between corresponding points on adjacent windings of the elongate reinforcing member (i.e. pitch), measured when the medical tube is not subject to deformational strain of the elongate reinforcing member, is between about 2.0 mm and 2.5 mm (a pitch between adjacent turns of…about 2mm, or…about 1.9, or…about 1.8, O’Connor para [0036]; 1.8 mm, O’Connor para [0521]), and see also the discussion above in claim 1 regarding the obviousness of increasing all of the dimensions when using a larger overall tube, to retain the relationship taught by Forrester and the relative crush resistance.
Regarding claim 34, O’Connor discloses a medical tube (medical tube 100) (Figs. 1 and 3D) configured to transport gases (para [0003]), the medical tube comprising a lumen (lumen 107) defined by an elongate reinforcing member (internal form 110) and an elongate film (tubular body 102) (which is a thin, flexible plastic, see e.g. para [0491], and thus comprehends a film), the elongate film bonding with an outer surface of the elongate reinforcing member (Fig. 3D; para [0483]), the elongate film comprising an inwardly-biased profile (the drape of the film in the troughs) between adjacent windings of the elongate reinforcing member (Fig. 3D), the inwardly-biased profile comprising an arc length (the length of the drape of the film in the troughs) (Fig. 3D), the medical tube having a pitch, measured when the medical tube is not subject to deformational strain, is between 1.8 mm and 3.0 mm plus or minus 10% (the internal form is a helically wound element having a pitch between adjacent turns of…about 2mm, or…about 1.9, or…about 1.8, or…about 1.7, para [0077]).
While O’Connor further discloses that the reinforcing member is spirally wound (para [0475]), O’Connor is silent regarding the film and reinforcing member being spirally wrapped together such that two layers of the elongate film overlie the outer surface of the elongate reinforcing member. However, Richitelli demonstrates  spirally wrapped together with a reinforcing member (wire helix 10) (wire helix 10 is provided with a continuous wall covering 12 by being helically wrapped about with a single covering strip 13, col. 2, lines 29-31) such that two layers of the elongate film (first side portion 15 and second side portion 16) the outer surface of the elongate reinforcing member (Fig. 1 and 3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to form the tube of O’Connor by using the well-known method taught by Richitelli such that the film and reinforcing member are spirally wrapped together such that two layers of the elongate film overlie the outer surface of the elongate reinforcing member, in order to use a standard method to produce the expected result of a reinforced tube, particularly one that is thin-walled and highly flexible and well adapted to being transparent (Richitelli col. 1), which would have been obviously desirable given the medical setting of O’Connor, where light weight and flexibility is necessarily for patient comfort, since the tube is suspended from the face/head, and where transparency allows for detection of condensation build up or flow obstructions.
While O’Connor further discloses ranges for the pitch, reinforcing member diameter, film thickness and corrugation depth that are fully capable of providing for the arc length being short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent (see paras [0510-511] and [0520-521] and the discussion provided on pages 6-7 of the Office Action  O’Connor does not explicitly disclose or teach ensuring that the arc length is short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent, e.g. by providing, in combination with the pitch values above, a cross-sectional width of the elongate reinforcing member of between 0.8 mm and 1.5 mm plus or minus 10% (O’Connor’s cross-sectional width ranges are lower, about 0.05-0.3 mm (para [0038]), which is reflected in the depiction in Fig. 3D where the smaller diameter reinforcement member would not be large enough to keep the depicted arc length from protruding into the lumen past the innermost surface of the reinforcement member when the tube is bent). However, Forrester teaches that it was known in the art of reinforced breathing tubing before the effective filing date of the claimed invention to ensure that the arc length (the length of the radially inwardly extending portions 230 that define reverse folds 250) (Fig. 9) of an inwardly-biased film profile between adjacent windings (reinforcing coils 210) of a spirally wrapped reinforcing member (helix 220; para [0045]) is short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent/when the windings of the reinforcing member make (indirect) contact with one another (Fig. 9; ensuring that the folds 250…are located at a radial distance from the centerline of the hose 200 that is farther than are the inner diameters of the reinforcing coil 210 from the centerline, paras [0061-62]), by providing a cross-sectional width of the elongate reinforcing member that is large enough relative to the pitch and arc length to keep the arc length from protruding into the lumen . Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the diameter/width (and/or the pitch) of the reinforcement of O’Connor to be within the claimed ranges/in or above those of O’Connor (particularly in view of the diameter/width needing to be larger than that disclosed by O’Connor as discussed above) to arrive at the arc length being short enough that the elongate film does not protrude into the lumen beyond an innermost surface of the elongate reinforcing member that faces an interior of the lumen when the medical tube is fully bent as taught by Forrester (where larger values for the pitch and diameter/width overall would have been obvious to an artisan before the effective filing date of the claimed invention in order to producer larger tubing for adults versus the neonate tubing disclosed by O’Connor, see e.g. claims 31-32 discussion below, while still retaining the same degree of crush resistance, which is dependent on the ratio of the diameter of the tube to the diameter and pitch of the reinforcement member), in order to provide the expected result of a tube where the arc length is protectively situated within the confines of the adjacent reinforcing coils even when the tube is fully bent, so the inwardly-biased portions are not exposed to rubbing or other engagements that can cause wear and failure (Forrester para [0061]), and so that the inwardly-biased portions do not obstruct a desired flow of breathing gas through the tube (Forrester para [0062]).
 medical tube as claimed in claim 34, wherein O’Connor further discloses wherein the elongate film is made of a breathable thermoplastic polyurethane material (tubular body formed from…a breathable thermoplastic polyurethane, para [0491]).
Regarding claim 38, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 34, wherein O’Connor further discloses wherein windings of the elongate reinforcing member are configured to roll or lean sideways in response to an applied compressive force (since the reinforcing member is spirally wound as discussed above, and the film is a thin, flexible thermoplastic material as discussed above, the reinforcing member of O’Connor is configured to perform as claimed because when a compressive force is applied, the windings will lean or roll in the direction of their winding because they are angled with respect to a compressive force and will thus distribute the force along the angle).
Regarding claim 39, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 38, wherein O’Connor further discloses wherein the medical tube is configured to maintain a gases flow while the compressive force is applied (para [0481]; wherein the tube of O’Connor is configured to perform as claimed because it provides crush resistance, i.e. maintains some degree of opening through the tube when a compressive [i.e. crushing] force is applied]).
Regarding claim 41, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 34, wherein O’Connor in view of Forrester further discloses/teaches wherein the pitch of the elongate reinforcing member, measured when the medical tube is not subject to deformational strain of the elongate reinforcing member, is between 2.0 mm and 2.5 mm (a pitch between adjacent turns of…about 2mm, O’Conner para [0036], and see also the discussion above in claim 1 regarding the obviousness of increasing all of the dimensions when using a larger overall tube, to retain the relationship taught by Forrester and the relative crush resistance).

Claims 7-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Richitelli and Forrester as applied to claim 1 above, and further in view of Susumu (GB 2370336 A1; hereinafter “Susumu”).
Regarding claims 7-9, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, wherein O’Connor discloses bonding the film to the side of the reinforcing member facing away from the lumen (Fig. 3D; para [0483]), but O’Connor does not disclose a D-shaped reinforcing member, such that O’Connor is silent regarding the remaining limitations of claims 7-9. However, Forrester further teaches an elongate reinforcing member (110) that comprises a D-shaped cross section (Fig. 4), wherein a flat part of the D-shaped cross section is longitudinally aligned with the lumen and a semi-circular part of the D-shaped cross section is facing away from the lumen (Fig. 4), and Susumu teaches that it was known in the reinforced tube art before the effective filing date of the claimed invention for a reinforced tube to include a elongate reinforcing member (member 21) to comprise a D-shaped cross section (Figs. 5-7), wherein the flat part of the D-shaped cross section is longitudinally aligned with the lumen and the semi-circular part of the D-shaped cross section is facing away from the lumen (Fig. 7), wherein a film  overlays the semi-circular part of the D-shaped cross section (Fig. 7; page 8), in order to reduce the interruption to flow within the tube (Susumu, page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of O’Connor in view of Richitelli and Forrester to include wherein the elongate reinforcing member comprises a D-shaped cross section, wherein the flat part of the D-shaped cross section is longitudinally aligned with the lumen and the semi-circular part of the D-shaped cross section is facing away from the lumen, wherein the film is bonded to the semi-circular part of the D-shaped cross section as taught by Forrester and Susumu, in order to provide the expected result of less interrupted flow within the tube by virtue of a more flush/less intrusive reinforcement shape facing the lumen (Susumu page 3).
Regarding claim 14, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 1, but O’Connor is silent regarding wherein the elongate reinforcing member is hollow. However, Susumu teaches that it was known in the reinforced tube art before the effective filing date of the claimed invention for a reinforced tube to include wherein the elongate reinforcing member (e.g. hollow member 21) is hollow (Figs. 5-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of O’Connor to include wherein the elongate reinforcing member is hollow as taught by Susumu, in order to provide the expected result of a lower weight tube (Susumu page 3) for enhanced consumer experience (i.e. less weight on the face).
Regarding claim 15, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claim 13, but O’Connor is silent regarding wherein the elongate reinforcing member comprises a cavity configured to hold or transport a fluid. However, Susumu teaches that it was known in the reinforced tube art before the effective filing date of the claimed invention for a reinforced tube to include wherein the elongate reinforcing member (e.g. hollow member 21) comprises a cavity configured to hold or transport a fluid, i.e. is hollow (Figs. 5-7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of O’Connor to include wherein the elongate reinforcing member comprises a cavity configured to hold or transport a fluid, i.e. is hollow, as taught by Susumu, in order to provide the expected result of a lower weight tube (Susumu page 3) for enhanced consumer experience (i.e. less weight on the face).

Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Richitelli and Forrester as applied to claims 1 and 34 above, and further in view of Mals (WO 2013/156914 A2; hereinafter “Mals”).
Regarding claims 26 and 40, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claims 1 and 34, but O’Connor is silent regarding wherein the longitudinal distance between corresponding points on adjacent windings (i.e. pitch), measured when the medical tube is not subject to deformational strain, is selected to maintain a bend radius greater than or equal to about 10 mm. However, O’Connor discloses the tube for respiratory purposes (para [0006]), optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05, and Mals teaches that it was well known in the respiratory tube wherein the longitudinal distance between corresponding points on adjacent windings, measured when the medical tube is not subject to deformational strain, is selected to maintain a bend radius greater than or equal to about 10 mm (5 mm to 50 mm, para [0056]). Therefore, it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tube of O’Connor to include wherein the longitudinal distance between corresponding points on adjacent windings, measured when the medical tube is not subject to deformational strain, is selected to maintain a bend radius greater than or equal to about 10 mm as taught by Mals, to provide the flexible tube with a suitable bending radius that allows for sufficient movement/deformation while avoiding kinking/damage/life shortening (Mals, para [0055]).

Claims 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor in view of Richitelli and Forrester as applied to claims 2 and 33 above, and further in view of Hurmez et al. (US 2013/0098360 A1; hereinafter “Hurmez”) and Anthony (WO 2014/125066 A1; hereinafter “Anthony”).
Regarding claims 29 and 36, O’Connor in view of Richitelli and Forrester teaches a medical tube as claimed in claims 2 and 33, but O’Connor is silent regarding wherein the elongate film is made of a material having a vapour transmission rate greater than or equal to 650 g/m2/day. However, as discussed above regarding claim 2, O’Conner discloses a breathable film material, which must necessarily have some vapour transmission rate, Hurmez teaches that it was known in the respiratory tube a vapour transmission rate greater than 70 g-mm/m2/day (para [0074]), Anthony teaches that it was known in the respiratory therapy art before the effective filing date of the claimed invention to utilize breathable materials that have a vapour transmission rate between 1 and 2000 g/m2/day, and optimization of ranges of parameters within prior art ranges or through routine experimentation is not sufficient to patentably distinguish the invention over the prior art, see MPEP § 2144.05. Therefore, it would have been obvious to an artisan effective filing date of the claimed invention to modify the breathable tube of O’Connor to include wherein the elongate film is made of a material having a vapour transmission rate greater than or equal to 650 g/m2/day as taught by O’Conner, Hurmez and Anthony, in order to provide the expected benefit of providing sufficient breathability to reduce the likelihood of condensation forming within the tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785